Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species A (Figs. 1-16, claims 1-5, 7, 9-13, 15-16 and 21-27) in the reply filed on 10/26/2022 is acknowledged.
Claims 5, 8, 14 and 17-20 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021, 08/30/2021, 07/12/2022 and 08/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2-3 recites the limitation "the interconnect structures".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 16 recites the limitation "the vias".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 2 recites the limitation " the interconnect components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 line 10 recites the limitation " the plurality of interconnect devices".  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner has interpreted said limitations above as seen in the rejections below. Clarification is requested. 
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 10, 12, 15, 16 and 21-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0250171).
As for claim 1, Yu et al. disclose in Figs. 1-18 and 28 and the related text a method, comprising: 
attaching a plurality of interconnect structures 114 to a carrier substrate 100 (figs. 1-4, [0011]-[0017]), wherein the interconnect structures 114 of the plurality of interconnect structures individually comprise: 
a redistribution structure 120; 
a first encapsulant 128 on the redistribution structure 120; and 
a via 126 extending through the encapsulant to physically and electrically connect to the redistribution structure 120; 
depositing a second encapsulant 130 on the plurality of interconnect structures (Fig. 5 and [0022]), wherein adjacent interconnect structures of the plurality of interconnect structures 114 are laterally separated by the second encapsulant 130; 
after depositing the second encapsulant, attaching a first core substrate 160/302/400 to the redistribution structure of at least one interconnect structure of the plurality of interconnect structures, wherein the core substrate 160/302/400 is electrically connected to the redistribution structure (fig. 6-18 and 28); and 
attaching a plurality of semiconductor devices 170/308A/308B to the plurality of interconnect structures, wherein the plurality of semiconductor devices are electrically connected to the vias 126 of the plurality of interconnect structures (fig. 18).  

As for claim 2, Yu et al. disclose the method of claim 1, wherein at least one interconnect structure of the plurality of interconnect structures further comprises an interconnect component (left/right 114) [0017], wherein (upper surface of) the interconnect component is surrounded by the first encapsulant [0020], wherein the interconnect component 114 comprises electrical routing 120.  

As for claim 3, Yu et al. disclose the method of claim 2, wherein the plurality of semiconductor devices 170 are electrically connected to the interconnect components 114 of the plurality of interconnect structures (fig. 16).  

As for claim 5, Yu et al. disclose the method of claim 1, wherein the plurality of semiconductor devices 170 are attached after attaching the first core substrate 160 (figs. 7-18).  

As for claim 7, Yu et al. disclose the method of claim 1, further comprising depositing an underfill ([0068] and [0075]) between the first core substrate 302/400 and the plurality of interconnect structures 114 (fig. 28).  

As for claim 9, Yu et al. disclose the method of claim 1, wherein the via of a first interconnect structure of the plurality of interconnect structures has a larger width than the via of a second interconnect structure of the plurality of interconnect structures (an entire width the via of a first interconnect structure of the plurality of interconnect structures is larger a half portion width of the via of a second interconnect structure of the plurality of interconnect structures).  

As for claim 10, Yu et al. disclose in Figs. 1-18 and 28 and the related text a method, comprising: 
forming a first interconnect structure, comprising: 
forming first vias 112 on a first carrier 100; 
depositing a first molding material 130 over the first vias; 
forming a redistribution structure 160 on the first vias and a first side of the first molding material, wherein the redistribution structure is electrically connected to the first vias (fig. 28); and 
forming second vias 106 on the first vias and a second side of the first molding material opposite the first side (fig. 28), wherein the second vias 106 are electrically connected to the first vias (fig. 28); 
forming a connection structure 314, comprising: 
placing the first interconnect structure and a second interconnect structure on a second carrier 400, and 
depositing a second molding material 104 between the first interconnect structure and the second interconnect structure; 
connecting a first core substrate 302 to the connection structure, wherein the first core substrate is connected to the redistribution structure of the first interconnect structure; and 
connecting a first semiconductor device 308A/308B to the connection structure 314, wherein the first semiconductor device 308A/308B is connected to the second vias 106 of the first interconnect structure.  

As for claim 12, Yu et al. disclose the method of claim 10, wherein the second interconnect structure comprises a redistribution structure 304/306, and wherein the first core substrate 302 is connected to the redistribution structure 304/306 of the second interconnect structure (fig. 28).  

As for claim 15, Yu et al. disclose method of claim 10, wherein a sidewall of the first core substrate 302 protrudes beyond a sidewall of the connection structure 314. 

As for claim 16, Yu et al. disclose the method of claim 10, wherein connecting the first core substrate 302 to the connection structure 314 comprises bonding the first core substrate 302 to the connection structure using solder bumps ([0042] and [0067]).  

As for claim 21, Yu et al. disclose in Figs. 1-18 and 28 and the related text a method comprising: 
connecting a redistribution substrate 100/400 to a plurality of interconnect structures, wherein each interconnect structure of the plurality of interconnect structures respectively comprises: 
a redistribution structure 106; 
a through via 112 on the redistribution structure; and 
an integrated device 114; 
depositing an encapsulant 130 on the plurality of interconnect structures, wherein the encapsulant separates adjacent interconnect structures of the plurality of interconnect structures (fig. 5-16); and 
connecting a plurality of semiconductor devices 170 to the plurality of interconnect devices (fig. 18).  

As for claim 22, Yu et al. disclose the method of claim 21, wherein the encapsulant 130 is deposited on the plurality of interconnect structures before the redistribution substrate 400 is connected to the plurality of interconnect structures.  

As for claim 23, Yu et al. disclose the method of claim 21, wherein at least one semiconductor device 170 of the plurality of semiconductor devices is connected to two adjacent interconnect structures of the plurality of interconnect structures (fig. 18).  

As for claim 24, Yu et al. disclose the method of claim 21 further comprising depositing an underfill [0075] between the redistribution substrate 400 and the plurality of interconnect structures (fig. 28).  

As for claim 25, Yu et al. disclose the method of claim 21, wherein the redistribution substrate 100/400 is connected to the redistribution structures 106 of the plurality of interconnect structures.  

As for claim 26, Yu et al. disclose the method of claim 21, wherein the integrated devices 114 of the plurality of interconnect structures are (electrically/thermally) connected to respective semiconductor devices 170 of the plurality of semiconductor devices.  

As for claim 27, Yu et al. disclose the method of claim 26, wherein an integrated device 114 of the plurality of interconnect structures is (electrically/thermally) connected to at least two semiconductor devices 170 of the plurality of semiconductor devices.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Lin et al. (US 2013/0075936).
As for claim 4, Yu et al. disclose the method of claim 1, wherein at least one interconnect structure 114 of the plurality of interconnect structures further comprises an integrated circuit device [0017]; or forming the first interconnect structure 114 further comprises placing an integrated circuit device [0017] on the first carrier 100 and depositing the first molding material 130 over the integrated circuit device, wherein the second vias 106 are formed over and electrically connected to the integrated circuit device (fig. 4).  
Yu et al. did not disclose the at least one interconnect structure comprises an integrated passive device (IPD).  
Lin et al. teach in Fig. 7 and the related text an interconnect structure 124 comprises an integrated passive device (IPD) [0044].  
Yu et al. and Lin et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu et al. to include integrated passive device as the interconnect structure as taught by Lin et al., in order to provide RF signal processing (Lin et al. [0044]).
  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  performing a planarization process on the second molding material, the first interconnect structure, and the second interconnect structure, wherein after performing a planarization process, the second molding material and the second vias of the first interconnect structure are coplanar.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811